Citation Nr: 1431432	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

These matters come before the Board on an appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Veteran had a hearing before the undersigned judge via Video Conference and a transcript of that hearing is of record.  

The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  A November 1973 rating decision denied service connection for a low back condition.  The Veteran did not appeal that decision and the November 1973 decision is final.  

2.  The additional evidence presented since the November 1973 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  






CONCLUSIONS OF LAW

1.  The RO's November 1973 decision denying the claim for service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.118, 19.153 (1973).  

2.  Since the November 1973 rating decision, new and material evidence has been received, and the claim for service connection for a back condition is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1973 rating decision denied service connection for a low back disability on the basis that the evidence of record showed that the in-service injury was acute in nature and there was no evidence of permanent residual or chronic disability.  A VA examination was not conducted at the time of the initial claim.  

In June 2010, the Veteran attempted to reopen a claim for service connection for a low back disability.  In a July 2010 letter, the Veteran was informed that the November 1973 rating decision that denied service connection for a low back disability had become final.  The letter informed the Veteran that in order to reopen his claim new and material evidence must be submitted.  A September 2010 rating decision denied service connection for a low back disability on the basis that the evidence received since the prior final rating decision was not new and material.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

The evidence added to the claims file since the November 1973 rating decision includes a May 2011 consult from neurologist Dr. Pruitt consisting of lumbar x-rays which showed degenerative disc space narrowing with dorsal spondylitic ridging at L5-S1, and disc space narrowing at L4-L5.  The Veteran contends that he injured his back during a basketball competition when he was in service.  He maintains that he had no injury to his back prior to the in-service injury and that he has had chronic back pain since discharge.  At a September 2013 Video Conference hearing, the Veteran stated he sought treatment for his back in the years immediately following his discharge from private chiropractors.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds the Veteran's statements regarding back injury during service and chronic back pain since service to be credible and sufficient to reopen a claim for service connection for a back disability.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  


ORDER

New and material evidence has been received to reopen a claim for service connection for a low back disability.  To that extent only the claim is allowed.  


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2013).  

The service treatment records indicate that the Veteran was treated for a low back strain in service.  The Veteran, through his own statements, asserts that he injured his back while competing on the United States Air Force basketball team during service.  

In May 2012, the Veteran had a VA examination which resulted in a diagnosis of degenerative disc/degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's disease of the lumbar spine was not caused or aggravated by the lumbar strain incurred during military service.  The rationale provided was that the lumbar strain in service was acute in nature, there were no complaints of back pain at the time of discharge, and there was no evidence of continuity of care after service.  This rationale is contrary to the testimony provided by the Veteran.  The Veteran maintains that he has had chronic back pain since service, and has sought treatment for his back pain since service and presently.  

In summary, the examiner's rationale is inconsistent with the medical history provided by the Veteran.  The VA opinion is therefore inadequate to this extent.  For the above reasons, the Veteran should be afforded a new VA examination to determine the etiology of his currently diagnosed low back disability.  

VA has a duty to provide the Veteran a current examination on the claim of entitlement to service connection for a back disability and to obtain an expert medical opinion as to whether any back disability is related to his active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed low back condition that are not already of record.  

2.  Contact the Veteran and request he identify all private medical providers who have treated him for his low back condition.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  

3.  Whether records are obtained or not, schedule another VA examination to determine if the current low back disability is consistent with the in-service lumbar strain.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service injury, specifically his account of how the injury occurred, and the Veteran's statements of continuity of symptoms since service.  Any indicated tests should be performed.  The examiner should provide the following information:  

(a) Diagnose all low back disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to the Veteran's service, to include a lumbar strain as a result of a twisting injury incurred while playing basketball.  

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


